703 N.W.2d 188 (2005)
City of Novi v. Nanda Enterprises, Inc.
No. 128331.
Supreme Court of Michigan.
September 15, 2005.
Application for Leave to Appeal.
SC: 128331, COA: 256389.
On order of the Court, the motion for immediate consideration and the application for leave to appeal the February 17, 2005 judgment of the Court of Appeals are considered. Immediate consideration is GRANTED. The application for leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.